Citation Nr: 1702522	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  09-41 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral eye disability, as secondary to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had over 25 years of active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter was previously remanded by the Board in May 2013 and in February 2016 for further evidentiary development.  It now returns for appellate review. 

As in the February 2016 Board remand, the Veteran's service connection claim for glaucoma, claimed as secondary to diabetes mellitus, type II, has been recharacterized broadly to include any eye disorder.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

In his October 2009 substantive appeal, the Veteran requested a hearing before the Board.  However, in a December 2009 statement, the Veteran withdrew his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  38 C.F.R. § 20.704 (e) (2015).

As to the claim of service connection for an eye disability, at all times during the pendency of the appeal the Veteran has limited his claim to the theory that the disability was due to a service-connected disability.  Therefore, the Board will likewise limit the current adjudication.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) (where the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative).



FINDINGS OF FACT

1.  The most probative competent evidence of record establishes that it is at least as likely as not that the Veteran's glaucoma is causally or etiologically related to his service-connected diabetes mellitus, type II.

2.  The most probative competent evidence of record shows that the Veteran's eye disabilities other than glaucoma, to include epiretinal membrane/lamellar hole OS, choroidal nevus OS, cataracts OU, nonexudative macular degeneration OU, and refractive error with presbyopia OU, were not causally or etiologically related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for glaucoma have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).

2.  The criteria for establishing entitlement to service connection for an eye disability other than glaucoma, to include epiretinal membrane/lamellar hole OS, choroidal nevus OS, cataracts OU, nonexudative macular degeneration OU, and refractive error with presbyopia OU, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2008 satisfied the duty to notify provisions with respect to secondary service connection for an eye disability and notified the Veteran of the criteria pertinent to the establishment of effectives date and disability ratings.  Additionally, as to the claim of service connection for glaucoma, the Board finds that a discussion of the VCAA is not required because the decision below is granting this claim.

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records and VA treatment records.  38 U.S.C.A. § 5103A (c); 38 C.F.R § 3.159 (c).  In addition, pursuant to the February 2016 Board remand, updated VA treatment records, most recently dated in March 2016, were associated with the record in April 2016.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Additionally, VA satisfied the duty to assist the Veteran by providing eye examinations to the Veteran.  Specifically, the Veteran was afforded an eye examination in April 2014 and, pursuant to the February 2016 remand, another eye examination in March 2016 in connection with his claim.  Each examiner interviewed the Veteran, recorded clinical findings, and documented the Veteran's subjective complaints.  Thus, the Board concludes that these examination reports are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Finally, as noted above, the Board remanded the matter decided herein in May 2013 and in February 2016.  In May 2013, the Board remanded entitlement to service connection for diabetes mellitus, type II, as due to Agent Orange exposure and entitlement to service connection for glaucoma as secondary to diabetes mellitus, type II, for development related to establishing service connection for diabetes mellitus, type II.  The May 2013 remand specifically directed development be undertaken regarding establishing the Veteran's exposure to Agent Orange.  In February 2016, the Board remanded entitlement to service connection for bilateral eye disorder as secondary to service-connected disability for updated VA treatment records, a VA examination and, thereafter for readjudication of the claim.  As noted above, updated VA treatment records have been associated with the claims file and in March 2016 the Veteran was afforded an eye conditions examination.  Thereafter, an April 2016 supplemental statement of the case was issued.  Thus, the Board finds there has been substantial compliance with the remand instructions for with respect to entitlement to service connection for bilateral eye disorder as secondary to service-connected disability.  Stegall v. West, 11 Vet. App. 268 (1998). 

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide entitlement to service connection for bilateral eye disability claimed as secondary to service-connected disability.  The facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify and assist.  As such, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


II.  Merits of the Claim

The Veteran contends that he has eye disability that is due to his service-connected diabetes mellitus, type II, or in the alterative, as a result of medications taken for his service-connected unspecified neurocognitive disorder, claimed as Parkinson's disease.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for disability that is proximately due to or aggravated by service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a).

A.  Glaucoma

As to the claim of secondary service connection for cataracts under 38 C.F.R. § 3.310, the Veteran has been service-connected for diabetes mellitus, type II, since April 18, 2008 and for an unspecified neurocognitive disorder since July 29, 2014.  The post-service record shows the Veteran was diagnosed with primary open angle glaucoma by, among others, the February 2016 VA examiner.  Therefore, the Board finds that he has a current disability.  See Allen; also see McClain.

As to a relationship between the glaucoma and the Veteran's service-connected diabetes mellitus, type II, the April 2104 VA examiner opined the condition claimed (glaucoma) was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The April 2014 VA examiner provided a rationale which stated there was conflicting evidence regarding diabetes and glaucoma, as in some studies, diabetes had been found to be a risk factor for glaucoma and in other studies it had not; however, in no study had it been found that diabetes caused glaucoma.  The April 2014 VA examiner stated overall, the currently available evidence regarding the effect of diabetes on the development of glaucoma was equivocal.

The March 2016 VA examiner stated, in part, that there was no indication that Veteran's eye conditions were a result of, or had been aggravated by, his diabetes or medications for Parkinson's disease.  The March 2016 VA examiner stated that the Veteran's glaucoma condition had progressed mildly since the last VA examination in 2014.  The March 2016 VA examiner further stated that within the body of medical literature, studies could be found that suggested diabetes was a risk factor for glaucoma and others that showed it to be a protective factor and noted the evidence was equivocal.  Significantly, both the April 2014 and March 2016 VA examiners found the evidence was equivocal regarding the relationship between glaucoma and diabetes.  Although each examiner provided a negative nexus opinion, each rationale specifically indicated that the evidence was equivocal.  Thus, as the examiners found the evidence was equivocal such satisfied the necessary equipoise standard of at least as likely as not.  These medical opinions are not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

Thus, the evidence of record shows the Veteran is service-connected for diabetes mellitus, type II, he has a diagnosis of glaucoma, and establishes that his glaucoma is at least as likely as not related to his service-connected diabetes mellitus, type II.  See 38 C.F.R. § 3.310.  Based on the totality of the lay and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of secondary service connection for glaucoma.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Eye Disabilities Other than Glaucoma

As to the claim of secondary service connection for an eye disability other than glaucoma under 38 C.F.R. § 3.310, as noted above, the Veteran has been service-connected for diabetes mellitus, type II, since April 18, 2008 and for an unspecified neurocognitive disorder since July 29, 2014.  The post-service record shows the Veteran was diagnosed with epiretinal membrane/lamellar hole OS, choroidal nevus OS, incipient cataracts OU and nonexudative macular degeneration OU by the April 2014 VA examiner.  The March 2016 VA examiner diagnosed epiretinal membrane/lamellar hole OS, senile nuclear cataracts OU, age-related non-exudative macular degeneration OU and choroidal nevus OS.  Additionally, March 2015, July 2015, October 2015 and March 2016 VA treatment records, along with other diagnoses, diagnosed refractive error with presbyopia OU.  Therefore, the Board finds that the Veteran has a current disabilities of epiretinal membrane/lamellar hole OS, choroidal nevus OS, cataracts OU, nonexudative macular degeneration OU, and refractive error with presbyopia OU.  See Allen; also see McClain.

As noted above, the record reflects a current diagnosis of refractive error with presbyopia OU.  However, according to the applicable regulations, in the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9; VA Manual M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. B, Para. 6b (July 7, 2015).  As such, to the extent that the Veteran's claim concerns this diagnosis, no further development is required and service connection is not warranted.

As to a relationship between the Veteran's eye disabilities and his service-connected diabetes mellitus, type II and/or medications for an unspecified neurocognitive disorder, the March 2016 VA examiner found no indication that Veteran's eye conditions were a result of or had been aggravated by his diabetes or medications for Parkinson's disease.  The March 2016 VA examiner stated the Veteran's macular hole, macular degeneration and choroidal nevus all appeared stable.  The March 2016 VA examiner stated that a thorough review of medical literature found no studies which suggested diabetes or Parkinson's disease medications have been shown to cause and/or worsen macular hole, choroidal nevus, or macular degeneration.  With respect to the Veteran's cataracts, the March 2016 VA examiner noted mild progression since the last VA examination and stated these changes were consistent with age expected changes and did not appear to have been caused by and/or aggravated by the Veteran's diabetes or medications.  The March 2016 VA examiner stated that while diabetes has been thought to expedite development of certain types of cataracts, the Veteran's cataracts did not show such changes.  

The March 2016 is the only competent medical opinion of record addressing any link between the Veteran's eye disabilities other than glaucoma and his service-connected diabetes mellitus, type II and/or medications for an unspecified neurocognitive disorder and weighs against the Veteran's claim.  The March 2016 medical opinion is not contradicted by any other medical opinion of record.  See Colvin.  In fact, in the more recent VA treatment records reflect the Veteran was again prescribed the medication, Sinemet, that he had worried was worsening his glaucoma and in a March 2016 VA treatment record, the Veteran reported, in part, that such was not causing any ill side effects.  

Moreover, it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a)(1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as the nexus between an eye disability other than glaucoma and diabetes mellitus, type II and/or medications and for an unspecified neurocognitive disorder, claimed as Parkinson's disease, is not a simple question that can be determined based on mere personal observation by a lay person, the Veteran's lay assertions are not competent to establish medical etiology or nexus.  Id.  He has not been shown to have the requisite medical training, skill or knowledge to render such an opinion.  As such, the Board finds the question of whether the Veteran's eye disabilities other than glaucoma, to include epiretinal membrane/lamellar hole OS, choroidal nevus OS, cataracts OU, nonexudative macular degeneration OU, and refractive error with presbyopia OU, were causally or etiologically related to a service-connected disability, does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a medical opinion.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). 

As such, the lay statements provided by the Veteran are not competent evidence as to whether the Veteran's eye disabilities other than glaucoma, to include epiretinal membrane/lamellar hole OS, choroidal nevus OS, cataracts OU, nonexudative macular degeneration OU, and refractive error with presbyopia OU, were causally or etiologically related to a service-connected disability.  Furthermore, the Board finds more probative the objective findings of the March 2016 VA examiner regarding the Veteran's eye disabilities other than glaucoma not being related to a service-connected disability than any lay claims to the contrary.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Therefore, because the preponderance of the most probative evidence of record is against a finding that the Veteran's service-connected diabetes mellitus type II and/or unspecified neurocognitive disorder, claimed as Parkinson's disease, either caused or aggravated his eye disabilities other than glaucoma, to include epiretinal membrane/lamellar hole OS, choroidal nevus OS, cataracts OU, nonexudative macular degeneration OU, and refractive error with presbyopia OU, the Board finds that the claim of secondary service connection for an eye disability other than glaucoma must be denied.  As the preponderance of the most probative evidence of record is against the claim to the extent outlined above, the Board finds that doctrine of resolution of reasonable doubt in the Veteran's favor is not for application.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for glaucoma is granted.

Entitlement to service connection for an eye disability other than glaucoma, to include epiretinal membrane/lamellar hole OS, choroidal nevus OS, cataracts OU, nonexudative macular degeneration OU, and refractive error with presbyopia OU, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


